           Case 1:21-mc-00203-AT Document 7 Filed 04/21/21 Page 1 of 5


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
In re Application of                                             DOC #: _________________
THE DEPOSIT GUARANTEE FUND                                       DATE FILED: 4/21/2021
(UKRAINE),

                                                                   21 Misc. 203 (AT)
For an Order Pursuant to 28 U.S.C. § 1782 to
Conduct Discovery for Use in Foreign                                    ORDER
Proceedings

ANALISA TORRES, District Judge:

        On February 23, 2021, Applicant, The Deposit Guarantee Fund (Ukraine), submitted

an ex parte petition (the “Petition”) for an order pursuant to 28 U.S.C. § 1782 to obtain discovery

for use in a current and a contemplated civil proceeding in the High Court of Justice, Business

and Property Courts of England and Wales, Insolvency and Companies List (Chancery Division)

(the “Chancery Division”). ECF No. 1. Applicant seeks permission to serve subpoenas on:

Citibank, N.A.; The Bank of New York Mellon; Société Générale, New York; HSBC Bank

USA, N.A.; BNP Paribas USA; JPMorgan Chase Bank, N.A.; Barclays Bank PLC; Deutsche

Bank Trust Co. Americas; Bank of Nova Scotia; UBS AG; Bank of America, N.A.; Standard

Chartered Bank US; Commerzbank AG US; Bank of China, New York Branch; Wells Fargo

Bank, N.A., and The Clearing House Payments Company LLC (together, “Respondents”). Id.;

ECF No. 4 at 1 n.1. Applicant also seeks permission to proceed ex parte and a waiver of service

of the Petition and this Order on other interested parties. ECF No. 1 at 1, 3. For the following

reasons, the Petition is GRANTED.

                                          DISCUSSION

   I.      Legal Standard

        “A district court has authority to grant a § 1782 application where: (1) the person from

whom discovery is sought resides (or is found) in the district of the district court to which the
            Case 1:21-mc-00203-AT Document 7 Filed 04/21/21 Page 2 of 5




application is made, (2) the discovery is for use in a foreign proceeding before a foreign or

international tribunal, and (3) the application is made by a foreign or international tribunal or any

interested person.” Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015) (internal quotations and

alterations omitted). Courts routinely grant such petitions ex parte. Gushlak v. Gushlak, 486

Fed. App’x 215, 217 (2d Cir. 2012) (“[I]t is neither uncommon nor improper for district courts to

grant applications made pursuant to § 1782 ex parte.”).

         In determining whether to grant a § 1782(a) petition, the Court may also consider “(1)

whether the person from whom discovery is sought is a participant in the foreign proceeding, in

which case the need for § 1782(a) aid generally is not as apparent; (2) the nature of the foreign

tribunal, the character of the proceedings underway abroad, and the receptivity of the foreign . . .

court or agency abroad to U.S. federal-court judicial assistance; (3) whether the § 1782(a)

request conceals an attempt to circumvent foreign proof-gathering restrictions; and (4) whether

the request is unduly intrusive or burdensome.” In re Catalyst Managerial Servs., DMCC, 680

F. App’x 37, 38–39 (2d Cir. 2017) (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542

U.S. 241, 264–65 (2004)) (internal quotation marks omitted).

   II.      Analysis

            A. Ex Parte Proceeding

         Courts routinely grant similar petitions ex parte. Accordingly, Applicant’s request to

proceed without serving the Petition on Respondents is GRANTED. Gushlak, 486 Fed. App’x at

217.

            B. The Petition

         Applicant has met all three statutory requirements. First, Applicant avers that all

Respondents reside in this district. Vandenabeele Decl. ¶¶ 11–26, ECF No. 3. Second,



                                                  2
           Case 1:21-mc-00203-AT Document 7 Filed 04/21/21 Page 3 of 5




Applicant has established that it intends to use the discovery in a pending proceeding and a

“reasonabl[y] contemplate[ed]” judicial proceeding in the Chancery Division. Todd Decl. ¶¶

20–29, ECF No. 2; In re Hornbeam Corp., 722 F. App’x 7, 9–10 (2d Cir. 2018). Under the plain

text of § 1782, a foreign proceeding includes “a proceeding in a foreign or international

tribunal.” 28 U.S.C. § 1782(a); Mees, 793 F.3d at 299 (“[A]pplicant may seek discovery of any

materials that can be made use of in the foreign proceeding to increase [its] chances of

success.”); Certain Funds, Accounts &/or Inv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 116 (2d

Cir. 2015) (“It is not necessary for the adjudicative proceeding to be pending at the time the

evidence is sought, but only that the evidence is eventually to be used in such a proceeding”

(internal alterations omitted)). Third, Applicant is an interested party in the foreign proceeding

because it is a party to the pending proceeding and will be a party in the contemplated

proceeding. Todd Decl. ¶¶ 20–21.

       Each of the discretionary factors also weigh in favor of granting the subpoena. First,

Applicant claims it has no reason to believe that Respondents will participate in the current or

contemplated proceedings. Todd Decl. ¶ 31. Second, it appears that the Chancery Division

would likely be receptive to the requests and that the evidence sought would presumably be

admissible. Todd Decl. ¶ 33. Third, there is no evidence that Applicant is attempting to

circumvent any proof-gathering restrictions imposed by United Kingdom law or otherwise

seeking the discovery in bad faith. Finally, the subpoenas Applicant proposes are not unduly




                                                 3
           Case 1:21-mc-00203-AT Document 7 Filed 04/21/21 Page 4 of 5




intrusive or burdensome. See ECF No. 1-2 at 4–6; Vandenabeele Decl. ¶¶ 27–28. Accordingly,

the Petition is GRANTED.

           C. Waiver of Service

       Applicant requests a waiver of service of the Petition and this Order on the potential

defendants to the contemplated action and certain individuals and entities associated with the

potential defendants, because notice could provide the potential defendants with opportunity to

conceal or destroy evidence. Todd Decl. ¶¶ 34–39. Although Federal Rule of Civil Procedure

45 requires service of third-party subpoenas on parties to the underlying litigation, it is within the

Court’s authority to “prescribe otherwise.” 28 U.S.C. § 1782(a). Here, the chance that the

potential defendants will tamper with evidence upon notice of the Petition justifies an exception

to Rule 45’s notice requirement. See In re Hornbeam Corp., No. 14 Misc. 424, 2015 WL

13647606, at *5 n.14 (S.D.N.Y. Sept. 17, 2015), aff’d, 722 F. App’x 7 (2d Cir. 2018) (“Of

course, where countervailing interests support a party’s need to take discovery in secret, a district

court can always . . . order, pursuant to 28 U.S.C. § 1782(a), that discovery not be taken in

accordance with the Federal Rules” (emphasis in original)). Accordingly, Applicant’s request is

GRANTED.

                                          CONCLUSION

       For the reasons stated above, the Petition is GRANTED. Every thirty days, Applicant

shall file a status letter with the Court describing the status of its subpoenas and whether

discovery is sufficiently complete to permit service on the potential defendants and certain

individuals and entities associated with the potential defendant.




                                                  4
         Case 1:21-mc-00203-AT Document 7 Filed 04/21/21 Page 5 of 5




      The Clerk of Court is directed to terminate the motion at ECF No. 1.

      SO ORDERED.

Dated: April 21, 2021
       New York, New York




                                              5
